Citation Nr: 1328516	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-24 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for varicose veins of the 
left leg, claimed as secondary to service-connected varicose 
veins of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to June 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

In June 2011, the Veteran testified before the undersigned 
at a Travel Board hearing.  The transcript of the hearing is 
associated with the claims folder.  

In November 2011, the Board denied the application to reopen 
the claim for service connection for varicose veins of the 
left leg on a direct basis.  The Board also noted that 
during her Board hearing, the Veteran raised a claim for 
service connection for varicose veins of the left leg as 
secondary to her service-connected varicose veins of the 
right leg.  As this was a newly raised claim, and separate 
and distinct from the initial claim, the Board remanded the 
issue and directed the Agency of Original Jurisdiction (AOJ) 
to develop the claim of entitlement under the secondary 
service connection theory.  Therefore, the current appeal is 
limited to service connection for varicose veins of the left 
leg on a secondary basis.

A review of the Virtual VA paperless claims processing 
system also reveals that the Veteran underwent a VA 
examination for her artery and vein conditions in July 2013.  
The Board notes that such evidence pertains to the 
evaluation of the current nature and severity of her 
varicose veins disability as opposed to the specific 
etiology of the varicose veins in her left leg (under the 
secondary service connection theory), which is the crux of 
the case.  Indeed, there is no dispute that the Veteran has 
a current left leg varicose veins disability.  Thus, the 
additional evidence not previously considered is cumulative 
and not relevant to the adjudication of the issue, which 
turns on the question of whether the Veteran's left leg 
varicose veins disability is proximately due to or the 
result of the Veteran's service-connected right leg varicose 
veins disability.  Accordingly, the Board will proceed with 
a decision on the appeal.


FINDING OF FACT

The Veteran does not have a left leg varicose veins 
disability that is caused or aggravated by the service-
connected right leg varicose veins disability or any other 
service-connected disease or injury.


CONCLUSION OF LAW

Left leg varicose veins disability is not proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102 , 3.159, 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2012)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 
 
Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). 
 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 
 
In a March 2012 post-rating letter, the RO notified the 
Veteran of the evidence needed to substantiate the claim for 
entitlement to service connection for left leg varicose 
veins disability secondary to the service connected right 
leg varicose vein disability. 
 
The March 2012 letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence 
VA would assist in obtaining and the evidence it was 
expected that she would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002). 
 
The Veteran has substantiated her status as a veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability rating and effective date 
elements of her claim, in the March 2012 letter. 
 
Contrary to VCAA requirements, the VCAA-compliant notice in 
this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333  (Fed. 
Cir. 2006).  The timing deficiency was cured by 
readjudication of the claim in a June 2012 Supplemental 
Statement of the Case.  Id. at 1323. 
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to her claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  
 
In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service private and 
VA treatment records.  Pursuant to the Board's November 2011 
remand, the Veteran was afforded a March 2013 VA 
examination.  For the reasons stated below, this examination 
was adequate and substantially complied with the Board's 
remand instructions for further development of this issue.

The Veteran was also afforded an opportunity to present 
testimony at a hearing before the Board.  During the 
hearing, the undersigned Veterans Law Judge (VLJ) clarified 
the issue on appeal, explained the concept of service 
connection (including secondary service connection), 
identified an evidentiary deficit, and suggested the 
submission of additional evidence to support the Veteran's 
claim.  The VLJ also left the record open for a 30-day 
period following the hearing to allow for the submission of 
such additional evidence.  The actions of the VLJ supplement 
the VCAA and comply with any related duties owed during a 
hearing.  See 38 C.F.R. § 3.103.

For the above reasons, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

Secondary Service Connection Law & Analysis

A disability can be service connected on a secondary basis 
if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, secondary service connection may be established, 
as well, by any increase in severity (i.e., aggravation) of 
a nonservice-connected condition that is proximately due to 
or the result of a service-connected condition.  38 C.F.R. § 
3.310(b) , effective October 10, 2006. See 71 Fed. Reg. 
52,744 -52,747 (September 7, 2006).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

Specifically,paragraph (b) of 38 C.F.R. § 3.310 states: 

(b) Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, VA 
will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice- connected 
disease or injury is established by medical 
evidence created before the onset of aggravation 
or by the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating activity 
will determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Id.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  
VA shall consider all information and lay and medical 
evidence of record in a case and when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the June 2011 Board hearing, the Veteran raised a claim 
for service connection for varicose veins of the left leg as 
secondary to her service-connected varicose veins of the 
right leg.  She specifically contends that her right leg 
disability caused her to shift her body weight to her left 
leg, causing her left leg to develop varicose veins.  

She is currently service-connected for varicose veins of the 
right lower extremity with a 40 percent disability 
evaluation effective April 22, 2008.

The lay and medical evidence undoubtedly confirm that the 
Veteran has a current left leg varicose veins disability.  
In this regard, a May 1995 VA examination report reveals a 
diagnosis of very small superficial varicosities in both 
lower extremities.  A September 2006 VA examination report 
indicates that the Veteran reported pain that was 
progressively worsening in both legs (and feet) at night.  
Findings revealed visible and palpable varicose veins at the 
popliteal aspect of the right lower extremity, and small 
palpable, tender to palpitate varicose veins at the 
popliteal aspect of the lower left extremity.  A June 2008 
and June 2010 VA examination mostly pertain to the Veteran's 
right leg condition, but also contain some findings with 
regard to the left leg.  VA outpatient records record the 
Veteran's complaints of leg pain in both lower extremities 
and contain diagnoses of varicose veins of both lower 
extremities, although it is documented that the right leg 
disability was worse than the left leg disability.  The 
Veteran also reported that she has to wear special 
compression hose for both of her legs.  Finally, the Veteran 
testified in June 2011 that over the years, her right leg 
problems have caused her to place more pressure on her left 
leg and her left leg was actually worse than her right leg 
at this juncture.  

As there is evidence of a current disability(left leg 
varicose veins) and a service-connected disease (right leg 
varicose veins), the crux of the matter is whether or not 
there is evidence establishing a nexus (causation or 
aggravation) between the current left leg disability and the 
service-connected right leg disability.  38 C.F.R. § 38 
C.F.R. § 3.310; Allen, 7 Vet. App. at 448.  The evidence of 
record with respect to the critical nexus element consists 
of a March 2012 VA examination (conducted specifically in 
connection with her secondary service connection claim) and 
the Veteran's lay statements.

Upon VA examination in March 2012, the VA examiner 
considered the Veteran's reports of symptomatology and 
medical history.  Bilateral venous reflux test showed no 
venous reflux at the femoral saphenous junction on either 
side, or of the short saphenous vein with the popliteal vein 
junction on either side.  After reviewing the claims folder 
and examining the Veteran, the examiner was of the opinion 
that it is less likely than not that the claimed condition 
(left leg varicose veins) is proximately due to or the 
result of the Veteran's service-connected condition (right 
leg varicose veins).  Her rationale was that the Veteran has 
a history of other health conditions, namely diabetes 
mellitus, lumbar arthritis with disc bulge, central disc 
protrusion, spinal canal stenosis and neural foraminal 
stenosis (all non-service connected disabilities) which are 
likely the cause of the burning, numbness, and tingling 
sensations that the Veteran reported along with abnormal; 
gait, which required the use of a cane.  The examiner 
reported that the Veteran has risk factors for varicose 
veins, such as pregnancy of her last child, obesity with 
body mass index over 40, being female, and her age of 44.  
She went on to cite medical literature which supports the 
theory that the two primary causes of varicose veins are age 
and pregnancy, along with genetic predisposition, obesity, 
and prolonged standing or sitting.  Finally, the examiner 
noted that literature review yields no statistical 
relationship between abnormal weight bearing to increase 
risks of developing varicose veins.  Citations for the cited 
medical literature were provided.  

The Board notes that a lay person is competent to identify a 
simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  As a general matter, lay witnesses 
are competent to testify as to their observations as well as 
opine on questions of diagnosis and etiology in some 
circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (lay witnesses are competent to 
testify as to their observations, but this testimony must be 
weighed against the other evidence of record); see also 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau; 
lay witnesses may, in some circumstances, opine on questions 
of diagnosis and etiology).

Thus, the Board recognizes that the Veteran is competent to 
report that she places more weight on the non-service 
connected side.  However, considering the complete lay and 
medical evidence of record, the Board places more weight on 
the unfavorable VA opinion dated in March 2012 than the 
Veteran's lay statements as the VA opinion is supported by a 
rationale, detailed and consistent with other evidence of 
record.  The only evidence proffered by the Veteran with 
respect to her secondary service connection claim are her 
own statements.

The VA opinion was based on medical principles and applied 
to the facts of the case.  Nieves Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  The March 2013 VA examiner concluded 
that the Veteran's left leg varicose veins disability is 
unrelated to her service-connected disability.  The Court 
has held that service connection can be granted for 
disability that is aggravated by a service-connected disease 
or injury and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  By determining that certain enumerated risk factors 
likely caused the varicose veins in the left leg, as opposed 
to other reasons, the March 2012 examiner concluded that no 
service-connected disability caused the varicose veins of 
the left leg.  In addition, the examiner noted that there 
was no statistical relationship between the appellant's 
theory of entitlement and varicose veins.  This statement is 
broad and addresses causation and aggravation.  

Moreover, the Veteran is currently service connection for 
anemia, eye infections, scar, primary insomnia, and varicose 
veins in the right lower extremity.  None of these were 
included as risk factors or likely contributors to the left 
leg varicose veins disability.  In fact, the VA examiner 
essentially explained that there was no medical basis to 
prove a relationship between abnormal weight bearing to 
increased risk of varicose veins.  The VA examiner 
considered the nature of the Veteran's left leg disability, 
history and relevant longitudinal complaints in proffering 
her opinion.

In sum, the Board finds that the most probative evidence 
establishes that there is no relationship (causation or 
aggravation) between the Veteran's left knee varicose veins 
disability and her service-connected right leg varicose 
veins disability.  Therefore, the preponderance of the 
evidence is against the claim for secondary service 
connection.  Because there is no approximate balance of 
positive and negative evidence, the rule affording the 
Veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.


ORDER

Service connection for varicose veins of the left leg, 
claimed as secondary to service-connected varicose veins of 
the right leg is denied.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


